UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 12b-25 NOTIFICATION OF LATE FILING OMB APPROVAL OMB Number: 3235-0058 Expires: November 30, 2017 Estimated average burden hours per response……2.50 SEC FILE NUMBER 333-174894 CUSIP NUMBER 23249C 106 (Check one): Form10-K o Form20-F o Form11-K o Form10-Qx Form10-D o FormN-SAR o FormN-CSR ¨ For Period Ended: December 31, 2016 o Transition Report on Form10-K o Transition Report on Form20-F o Transition Report on Form11-K o Transition Report on Form10-Q o Transition Report on FormN-SAR For the Transition Period Ended: Read Instruction (on back page) Before Preparing Form. Please Print or Type.
